Exhibit 10.4
AMENDMENT TO CONTRIBUTION AND
EXCHANGE AGREEMENT
This Amendment, dated as of November 5, 2010, amends the Contribution and
Exchange Agreement, dated as of September 10, 2010, (the “Contribution
Agreement”), by and among Harbinger Group Inc., a Delaware corporation (the
“Company”), Harbinger Capital Partners Master Fund I, Ltd., a Cayman Islands
exempted company (“Harbinger Master”), Harbinger Capital Partners Special
Situations Fund, L.P., a Delaware limited partnership (“Harbinger Special
Situations”), and Global Opportunities Breakaway Ltd., a Cayman Islands exempted
company (“Global Opportunities” and, each of Harbinger Master, Harbinger Special
Situations and Global Opportunities, a “Harbinger Party” and, together, the
“Harbinger Parties”).
In consideration of the mutual agreements set forth in the Contribution
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, each intending to be legally
bound, do hereby agree as follows:
1. Section 1.1 of the Contribution Agreement is amended by deleting it in its
entirety and substituting in lieu thereof the following:
“The Contribution. Subject to the terms and conditions set forth herein, at the
Closing, each Harbinger Party shall contribute to the Company the Contributed
Shares beneficially owned by such Harbinger Party in exchange for the issuance
by the Company to such Harbinger Party of a number of fully paid and
non-assessable shares of Company Common Stock obtained by multiplying (x) the
total number of Contributed Shares to be contributed by such Harbinger Party
pursuant to this Section 1.1 by (y) the Exchange Ratio. Each Harbinger Party
shall have the right, but not the obligation, to adjust the number of SBH Shares
to be contributed by it pursuant hereto as set forth in the Closing Contribution
Certificate (as defined below) delivered by such Harbinger Party to the Company
at the Closing pursuant to Section 1.3(a)(i) hereof; provided, however, that in
no event shall the number of SBH Shares to be contributed by the Harbinger
Parties be less than 27,756,905 SBH Shares in the aggregate. From and after
delivery by each Harbinger Party of a Closing Contribution Certificate at the
Closing, the number of SBH Shares set forth in such certificate shall be deemed
to be the Contributed Shares of such Harbinger Party for all purposes of this
Agreement;”
2. Section 1.3(a)(i) of the Contribution Agreement is amended by deleting it in
its entirety and substituting in lieu thereof the following:
“(i) deliver to the Company a certificate (the “Closing Contribution
Certificate”) duly executed by an authorized officer of such Harbinger Party,
setting forth the number of shares of SBH Common Stock to be contributed by such
Harbinger Party in the Transaction and indicating whether such shares are
certificated or uncertificated;”

 

 



--------------------------------------------------------------------------------



 



3. The first sentence of Section 2.1(a) of the Contribution Agreement is amended
by deleting it in its entirety and substituting in lieu thereof the following:
“As of the date of this Agreement, such Harbinger Party is the beneficial owner
of the Contributed Shares set forth opposite such Harbinger Party’s name under
the heading titled “Contributed Shares” on Exhibit A, and, as of the Closing,
such Harbinger Party shall be the beneficial owner of all of the Contributed
Shares to be contributed by it pursuant to this Agreement.
4. Section 2.6 of the Contribution Agreement is modified such that the reference
to “51,020,426” in the second sentence is deleted in its entirety and replaced
with “51,036,629”.
5. Section 8.2 of the Contribution Agreement is amended as follows:
(a) the following new definition is inserted therein in alphabetical order:
““Contributed Shares” means, with respect to each Harbinger Party, the number of
SBH Shares to be contributed by such Harbinger Party to the Company hereunder as
set forth opposite its name under the heading titled “Contributed Shares” on
Exhibit A, as such number of shares may (subject to the last sentence of
Section 1.1) be adjusted in the Closing Contribution Certificate delivered by
such Harbinger Party at the Closing pursuant to Section 1.3(a).”;
(b) the definition of “Basket” set forth therein is deleted in its entirety and
replaced with the following:
““Basket” means, with respect to each Harbinger Party, an amount equal to the
product of (i) .005 multiplied by (ii)(A) the number of shares of Company Common
Stock issued to such Harbinger Party at the Closing multiplied by (B) $6.3268.”;
(c) the definition of “Cap” set forth therein is deleted in its entirety and
replaced with the following:
““Cap” means, with respect to each Harbinger Party, an amount equal to the
product of (i) .10 multiplied by (ii)(A) the number of shares of Company Common
Stock issued to such Harbinger Party at the Closing multiplied by (B) $6.3268.”
(d) the definition of “HCP Cap” set forth therein is deleted in its entirety and
replaced with the following:
““HCP Cap” means, with respect to each Harbinger Party, an amount equal to the
product of (i) the number of shares of Company Common Stock issued to such
Harbinger Party at the Closing multiplied by (ii) $6.3268.”

 

 



--------------------------------------------------------------------------------



 



6. Except as expressly set forth herein, the Contribution Agreement will be and
is unchanged and will remain in full force and effect. On and after the date
hereof, each reference in the Contribution Agreement to “this Agreement,”
“herein,” “hereof,” “hereunder” or words of similar import shall mean and be a
reference to the Contribution Agreement as amended hereby. To the extent that a
provision of this Amendment conflicts with or differs from a provision of the
Contribution Agreement, such provision of this Amendment shall prevail and
govern for all purposes and in all respects.
7. This Amendment shall be governed by and construed in accordance with the
Contribution Agreement.
8. This Amendment may be executed in two or more counterparts, each of which
when executed shall be deemed to be an original, and all of which together will
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties. For purposes of this Amendment, facsimile signatures or
signatures by other electronic form of transfer shall be deemed originals, and
the Parties agree to exchange original signatures as promptly as possible.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, all as of the date first
written above.

                  HARBINGER GROUP INC.    
 
           
 
  By:   /s/ Peter A. Jenson
 
Name: Peter A. Jenson    
 
      Title: Chief Operating Officer    
 
                HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.    
 
           
 
  By:   Harbinger Capital Partners LLC,
its investment manager    
 
           
 
  By:   /s/ Peter A. Jenson
 
Name: Peter A. Jenson    
 
      Title: Vice President    
 
                HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.    
 
           
 
  By:   Harbinger Capital Partners Special Situations GP, LLC,
its general partner    
 
           
 
  By:   /s/ Peter A. Jenson
 
Name: Peter A. Jenson    
 
      Title: Vice President    
 
                GLOBAL OPPORTUNITIES BREAKAWAY LTD.    
 
           
 
  By:   Harbinger Capital Partners II LP,
its investment manager    
 
           
 
  By:   /s/ Peter A. Jenson
 
Name: Peter A. Jenson    
 
      Title: Vice President    

[Amendment to Contribution Agreement]

 

 